HARALSON, J.
There Avas no error in admitting in evidence the note purporting;to have been Avritten by defendant. The evidence tended to sIioav that it was Avrit-ten by the Avitness, Coffee, who had testified in contradiction of the State’s Avitness, Rosson, and that he had not written the note. The defendant objected to its introduction on the ground that the note Avas not legal evidence, the court overruled the objection, and allowed said note to be introduced, “on the ground that it Avas proper for the consideration of the jury, as tending to sIioav interest on the part of the Avitness, Coffee, and as tending to discredit him as a witness, if the jury should *153believe, from the evidence, that said Coffee wrote the note.” The court further guarded the introduction of the note, by stating to the jury, that if “they believed it was written by Coffee, it was not to be' considered as evidence against the defendant, or as tending in any way to show his guilt.”
We find no error in the rulings of the court.
Affirmed.